Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Dagg (Reg. No. 37,809) on 6/28/2022.

The application has been amended as follows: 

1. 	(Currently Amended) In a user device comprising a touchscreen, a method of processing pointer input from an input device, the method comprising:
launching a virtual desktop client application on the user device;
in response to launching the virtual desktop client application, establishing a remote desktop session hosted on equipment that is remote from the user device;
in response to establishing the remote desktop session, sending, from the user device to the input device, a wireless command that switches the input device from a native pointer state to a desktop-class pointer state, wherein the input device in the desktop-class pointer state provides desktop class pointer data that excludes a service identifier as the pointer input; 
providing the pointer input from the input device in the desktop-class pointer state to the remote desktop session
detecting an event on the user device, the event indicative of deactivation of the remote desktop session;
in response to detecting the event, sending, from the user device to the input device, a wireless reset signal that switches the input device from the desktop-class pointer state the native pointer statewherein the input device in the native pointer state provides native pointer data that includes the service identifier as the pointer input; and 
in response to switching the input device from the desktop-class pointer state to the native pointer state, providing the pointer input from the input device in the native pointer state to at least one local application executing on the user device

2.	(Currently Amended) A method as in claim 1
wherein providing the pointer input from the input device in the desktop-class pointer state to the remote desktop session includes:
displaying a first cursor on the touchscreen and moving the first cursor in response to the pointer input from the input device; and
wherein providing the pointer input from the input device in the native pointer state to the at least one local application executing on the user device includes:
displaying a second cursor on the touchscreen in place of the first cursor and moving the second cursor in response to the pointer input from the input device, the first cursor and the second cursor being visually different.

3. 	(Currently Amended) A method as in claim 2, further comprising:
while providing the pointer input from the input device in the desktop-class pointer state to the remote desktop session, displaying a view of a virtual desktop on the touchscreen, the first cursor moving within the view of the virtual desktop in response to the pointer input from the input device.

4. 	(Currently Amended) A method as in claim 3 wherein displaying the first cursor on the touchscreen and moving the first cursor in response to the pointer input from the input device includes:
controlling at least one remote application viewable in the virtual desktop using the pointer input from the input device in the desktop-class pointer state, the at least one remote application being hosted remotely from the user device.

5. 	(Cancelled)

6.	(Cancelled)

7.	(Cancelled)

8.	(Currently Amended) A method as in claim 1, further comprising:
after the pointer input from the input device in the native pointer state is provided to the at least one local application, detecting another event, the another event indicative of activation of the remote desktop session; and
in response to detecting the another event, transitioning from providing the pointer input from the input device in the native pointer state to providing the pointer input from the input device in the desktop-class pointer state, the native pointer state configured to provide the input from the input device to the at least one local application, and the desktop-class pointer state configured to provide the input from the input device to the remote desktop session.

9.	(Cancelled)

10.	(Currently Amended) A method as in claim 1 wherein detecting the event includes:
detecting, as the event, deactivation and placement of the remote desktop session in the background; and
wherein the method further comprises:
switching from providing the pointer input from the input device in the desktop-class pointer state to the remote desktop session to providing the pointer input from the input device in the native pointer state to the at least one local application in response to deactivation and placement of the remote desktop session in the background.

11.	(Currently Amended) A method as in claim 1 wherein detecting the event includes:
detecting, as the event, termination of the remote desktop session; and
wherein the method further comprises:
switching from providing the pointer input from the input device in the desktop-class pointer state to the remote desktop session to providing the pointer input from the input device in the native pointer state to the at least one local application in response to termination of the remote desktop session.

12.	(Currently Amended) A method as in claim 1 wherein detecting the event includes:
detecting, as the event, activation of the at least one local application over the remote desktop session; and
wherein the method further comprises:
switching from providing the pointer input from the input device in the desktop-class pointer state to the remote desktop session to providing the pointer input from the input device in the native pointer state to the at least one local application in response to activation of the at least one local application over the remote desktop session.

13.	(Currently Amended) A method as in claim 1 wherein detecting the event includes:
detecting, as the event, exiting of the remote desktop session due to an application crash; and
wherein the method further comprises:
switching from providing the pointer input from the input device in the desktop-class pointer state to the remote desktop session to providing the pointer input from the input device in the native pointer state to the at least one local application in response to exiting of the remote desktop session due to an application crash.

14.	(Previously Presented) A method as in claim 1 wherein the input device is an external mouse; and
wherein the user device communicates with the external mouse via wireless technology communications, and wherein the user device communicates with the remote desktop session via a computerized network.

15.	(Currently Amended) A computer program product having a non-transitory computer readable medium that stores a set of instructions to process pointer input from an input device; the set of instructions, when carried out by a user device comprising a touchscreen, causing the user device to perform a method of:
launching a virtual desktop client application on the user device;
in response to launching the virtual desktop client application, establishing a remote desktop session hosted on equipment that is remote from the user device;
in response to establishing the remote desktop session, sending, from the user device to the input device, a wireless command that switches the input device from a native pointer state to a desktop-class pointer state, wherein the input device in the desktop-class pointer state provides desktop class pointer data that excludes a service identifier as the pointer input;
providing the pointer input from the input device in the desktop-class pointer state to the remote desktop session
detecting an event on the user device, the event indicative of deactivation of the remote desktop session; and
in response to detecting the event, sending, from the user device to the input device, a wireless reset signal that switches the input device from the desktop-class pointer state the native pointer statewherein the input device in the native pointer state provides native pointer data that includes the service identifier as the pointer input; and 
in response to switching the input device from the desktop-class pointer state to the native pointer state, providing the pointer input from the input device in the native pointer state to at least one local application executing on the user device

16.	(Currently Amended) A user device, comprising:
a touchscreen;
memory; and
control circuitry coupled to the touchscreen and the memory, the memory storing instructions that, when carried out by the control circuitry, cause the control circuitry to:
launch a virtual desktop client application on the user device;
in response to launching the virtual desktop client application, establish a remote desktop session hosted on equipment that is remote from the user device;
in response to establishing the remote desktop session, send, from the user device to the input device, a wireless command that switches the input device from a native pointer state to a desktop-class pointer state, wherein the input device in the desktop-class pointer state provides desktop class pointer data that excludes a service identifier as the pointer input;
provide pointer input from an input device in the desktop-class pointer state to the remote desktop session; 
detect an event on the user device, the event indicative of deactivation of the remote desktop session; 
in response to detecting the event, send, from the user device to the input device, a wireless reset signal that switches the input device from the desktop-class pointer state the native pointer statewherein the input device in the native pointer state provides native pointer data that includes the service identifier as the pointer input; and 
provide the pointer input from the input device in the native pointer state to at least one local application executing on the user device

17.	(Currently Amended) A method of controlling a user device comprising a touchscreen from an input device, the method comprising:
launching a virtual desktop client application on the user device;
in response to launching the virtual desktop client application, establishing a remote desktop session hosted on equipment that is remote from the user device;
in response to establishing the remote desktop session, sending, from the user device to the input device, a wireless command that switches the input device from a native pointer state to a desktop-class pointer state, wherein the input device in the desktop-class pointer state provides desktop class pointer data that excludes a service identifier as the pointer input;
providing first pointer input from the input device in the desktop-class pointer state to the user device to control the remote desktop session
providing second pointer input from the input device to the user device to provide a context change from the remote desktop session to at least one local application executing on the user device; 
in response to the context change, receive, at the input device, a wireless reset command from the user device indicating that the user device has dynamically switched from a desktop-class pointer mode to a native pointer mode due to the context change from the remote desktop session to the at least one local application;
in response to receipt of the wireless reset command, transitioning the input device from the desktop-class pointer state in which the input device provides the desktop-class pointer data that excludes the service identifier as the pointer input to the native pointer state in which the input device provides native pointer data that includes the service identifier as the pointer input
after transitioning the input device from the desktop-class pointer state to the native pointer state, providing third pointer input from the input device in the native pointer state to the user device to control the at least one local application

18.	(Cancelled)

19.	(Currently Amended) A method as in claim 17, further comprising:
after providing the third pointer input, providing fourth pointer input from the input device to the user device to provide another context change from the at least one local application executing on the user device to the remote desktop session which is hosted on the equipment that is remote from the user device.

20.	(Currently Amended) An electronic device, comprising:
a body;
a touchscreen;
a communications interface; and
circuitry disposed with the body and coupled with the communications interface, the circuitry being constructed and arranged to:
launch a virtual desktop client application on the user device;
in response to launching the virtual desktop client application, establish a remote desktop session hosted on equipment that is remote from the user device;
in response to establishing the remote desktop session, send, from the user device to the input device, a wireless command that switches the input device from a native pointer state to a desktop-class pointer state, wherein the input device in the desktop-class pointer state provides desktop class pointer data that excludes a service identifier as the pointer input;
provide first pointer input from the input device in the desktop-class pointer state to the user device through the communications interface to control the remote desktop session
;
provide second pointer input from the input device to the user device through the communications interface to provide a context change from the remote desktop session to at least one local application executing on the user device; 
in response to the context change, receive, at the input device, a wireless reset command from the user device indicating that the user device has dynamically switched from a desktop-class pointer mode to a native pointer mode due to the context change from the remote desktop session to the at least one local application;
in response to receipt of the wireless reset command, transition the input device from the desktop-class pointer state in which the input device provides the desktop-class pointer data that excludes the service identifier as the pointer input to the native pointer state in which the input device provides native pointer data that includes the service identifier as the pointer input; and 
provide third input from the input device in the native pointer state to the user device through the communications interface to control the at least one local application instead of the remote desktop session.

21.	(Currently Amended) A method as in claim 1, further comprising:

wherein the remote desktop session comprises a virtual desktop established by the launching of the virtual desktop client application.

22.	(Cancelled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent Claims 1, 15, 16,17 and 20, when considered as a whole, are allowable over the prior art of record.

Luciani, Jr. et al. (US 20040001044 A1) – Luciani teaches switching between a local mouse cursor and a remote mouse cursor in a remote monitoring system with a local window and a remote monitor window in which applications operating on a remote monitored system are accessed and controlled (FIG.s 1, 4, 5, and 7, ¶¶ [0005], [0024], [0026], [0028]). Luciani teaches transferring cursor control from a software controller to a hardware controller when the cursor moves between the local window and the remote monitor window (¶ [0038], [0041], [0053]- [0054]).
 
Bi et al. (US 5867106 A1) – A remote host computer 101, a wireless interface device 100 with a stylus 110 in which input positional information from the stylus 110 are collected and transmitted to the host computer 101, a video image to be displayed on the display subsystem of the wireless interface device is received from the host computer 101, and the communications link between the wireless interface device 100 and the host computer 101 is managed ([col. 4 line 57 – col. 5, line 2], and the wireless interface device 100 controls the program running in the host computer 101, in accordance with the input data received from stylus input subsystem 110 ([col. 10, lines 16-20]).  Bi further teaches, sending a wireless mode message from a host computer indicating either a pen mode or a mouse mode, and the stylus between pen and mouse mode based on the wireless mode message. (FIG.s 1 and 10, [col. 12, lines 31-34, col. 13, lines 39-67, col. 14, lines 7-32])

However, the cited prior art, individually or as a combination, fails to clearly teach or fairly suggest the independent claims as a whole, as amended above.

The dependent claims add further limitations to the allowable subject matter of their corresponding independent claims. Thus, the dependent claims are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S POSIGIAN whose telephone number is (313)446-6546. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID S POSIGIAN/Primary Examiner, Art Unit 2179